DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 21-23 are objected to because of the following informalities:  
Claims 21-23 are not numbered consecutively with other claims; specifically, claims 18-20 are missing. Claims 21-23 should be renumbered as claims 18-20, respectively.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Instant Application
US Patent 11,032,502 B2
1. An imaging device, comprising:
a semiconductor substrate including a first side and a second side,
wherein the first side is opposite to the second side;
a first trench including a conductive layer;



a second trench including the conductive layer;






a transparent conductive film disposed on the first side of the semiconductor substrate; and
a photoelectric conversion region disposed between the first trench and the second trench in a cross-sectional view.

a semiconductor substrate having a first side and a second side, wherein the first side is opposite to the second side;
a first trench extending unobstructed by any other trench from the first side of the semiconductor substrate towards the second side
a second trench extending unobstructed by any other trench from the second side of the semiconductor substrate towards the first side of the semiconductor substrate in the cross-sectional view,
wherein a depth of the first trench is less than a thickness of the semiconductor substrate in the cross-sectional view.






4.    The imaging device according to claim 1, wherein the first trench includes a metal.
8.    The imaging device according to claim 1, wherein the second trench includes a metal.

2.    The imaging device according to claim 1, wherein the first trench includes a fixed charge film.
3.    The imaging device according to claim 1, wherein the first trench includes an insulating film.
3.    The imaging device according to claim 1, wherein the first trench includes an insulating film.
4.    The imaging device according to claim 1, wherein the second trench includes a fixed charge film.
6.    The imaging device according to claim 1, wherein the second trench includes a second fixed charge film.
5.    The imaging device according to claim 1, wherein the second trench includes an insulating film.
7.    The imaging device according to claim 1, wherein the second trench includes a second insulating film.
6. The imaging device according to claim 1, wherein the first side of the semiconductor substrate is a light-incident side.
10.    The imaging device according to claim 9, wherein the first side is a light-incident side.
7. The imaging device according to claim 1, further comprising a planar electrode disposed at the second side of the semiconductor substrate.
14.    The imaging device according to claim 1, further comprising: a planar electrode disposed at the second side of the semiconductor substrate.
8. The imaging device according to claim 1, further comprising a wiring layer disposed at the second side of the semiconductor substrate.

15.    The imaging device according to claim 1, further comprising a wiring layer disposed at the second side of the semiconductor substrate.





9. The imaging device according to claim 1, wherein the first trench extends from the first side of the semiconductor substrate to the second side of the semiconductor substrate.
1.    An imaging device comprising:
a semiconductor substrate having a first side and a second side, wherein the first side is opposite to the second side;
a first trench extending unobstructed by any other trench from the first side of the semiconductor substrate towards the second side of the semiconductor substrate in a cross-sectional view;
a second trench extending unobstructed by any other trench from the second side of the semiconductor substrate towards the first side of the semiconductor substrate in the cross-sectional view,
wherein a depth of the first trench is less than a thickness of the semiconductor substrate in the cross-sectional view.










11. The imaging device according to claim 1, wherein the second trench extends from the second side of the semiconductor substrate to the first side of the semiconductor substrate.

1.    An imaging device comprising:
a semiconductor substrate having a first side and a second side, wherein the first side is opposite to the second side;
a first trench extending unobstructed by any other trench from the first side of the semiconductor substrate towards the second side of the semiconductor substrate in a cross-sectional view;
a second trench extending unobstructed by any other trench from the second side of the semiconductor substrate towards the first side of the semiconductor substrate in the cross-sectional view,
wherein a depth of the first trench is less than a thickness of the semiconductor substrate in the cross-sectional view.
12. The imaging device according to claim 1, wherein the conductive layer includes at least one of a metal material.

4.    The imaging device according to claim 1, wherein the first trench includes a metal.
8.    The imaging device according to claim 1, wherein the second trench includes a metal.
17. An electronic apparatus, comprising:
an imaging device including:
a semiconductor substrate including a first side and a second side,
wherein the first side is opposite to the second side;
a first trench including a conductive layer;



a second trench including the conductive layer;






a transparent conductive film disposed on the first side of the semiconductor substrate; and
a photoelectric conversion region disposed between the first trench and the second trench in a cross-sectional view; and
a lens configured to guide light toward a light-receiving surface of the imaging device.

1.    An imaging device comprising:
a semiconductor substrate having a first side and a second side, wherein the first side is opposite to the second side;
a first trench extending unobstructed by any other trench from the first side of the semiconductor substrate towards the second side of the semiconductor substrate in a cross-sectional view;
a second trench extending unobstructed by any other trench from the second side of the semiconductor substrate towards the first side of the semiconductor substrate in the cross-sectional view,
wherein a depth of the first trench is less than a thickness of the semiconductor substrate in the cross-sectional view.








4.    The imaging device according to claim 1, wherein the first trench includes a metal.
8.    The imaging device according to claim 1, wherein the second trench includes a metal.
21.  The electronic apparatus according to claim 17, wherein the first trench includes a fixed charge film.
2.    The imaging device according to claim 1, wherein the first trench includes a fixed charge film.
22. The electronic apparatus according to claim 17, wherein the first trench includes an insulating film.
3.    The imaging device according to claim 1, wherein the first trench includes an insulating film.
23. The electronic apparatus according to claim 17, wherein the second trench includes a fixed charge film.
6.    The imaging device according to claim 1, wherein the second trench includes a second fixed charge film.


Claims 1-9, and 11-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4 and 8 of U.S. Patent No. 11,032,502 B2 in view of Tokioka et al (US 2011/0223709 A1). 

As to claim 1, claims 1, 4 and 8 of U.S. Patent No. 11,032,502 B2 discloses claim 1 except for the limitation “a transparent conductive film disposed on the first side of the semiconductor substrate; and
a photoelectric conversion region disposed between the first trench and the second trench in a cross-sectional view”.
However, Tokioka et al. teaches a transparent conductive film disposed on the first side of the semiconductor substrate (Fig.1-2; [0045]: transparent-conductive metal-compound layer 5a disposed on the top side of the photoelectric conversion layer 4); and
a photoelectric conversion region disposed between the first trench and the second trench in a cross-sectional view (Fig.1-2: photoelectric conversion region 4 is disposed in between trenches D3).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify claims 1, 4 and 8 of U.S. Patent No. 11,032,502 B2 with the teaching of Tokioka et al. to have a transparent conductive film disposed on the first side of the semiconductor substrate; and a photoelectric conversion region disposed between the first trench and the second trench in a cross-sectional view, so as to provide low resistance electrical contacts without blocking light. 

It should be noted that the conductive layer included in the first and second trenches of claim 1 is met by the metal included in the first and second trenches of claims 4 and 8 of U.S. Patent No. 11,032,502 B2.

Claims 2-9 and 11-12 are obvious variants and encompassed by claims 1-4, 6-8, 10 and 14-15 of U.S. Patent No. 11,032,502 B2, as shown in table above, in view of Tokioka et al (US 2011/0223709 A1), as applied in claim 1.

Claims 17 and 21-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4 and 8 of U.S. Patent No. 11,032,502 B2 in view of Tokioka et al (US 2011/0223709 A1) and Maeda (US 2012/0012965 A1). 

As to claim 17, claims 1, 4 and 8 of U.S. Patent No. 11,032,502 B2 discloses claim 1 except for the limitation “a transparent conductive film disposed on the first side of the semiconductor substrate; and
a photoelectric conversion region disposed between the first trench and the second trench in a cross-sectional view; and
a lens configured to guide light toward a light-receiving surface of the imaging device”.
However, Tokioka et al. teaches a transparent conductive film disposed on the first side of the semiconductor substrate (Fig.1-2; [0045]: transparent-conductive metal-compound layer 5a disposed on the top side of the photoelectric conversion layer 4); and
a photoelectric conversion region disposed between the first trench and the second trench in a cross-sectional view (Fig.1-2: photoelectric conversion region 4 is disposed in between trenches D3).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify claims 1, 4 and 8 of U.S. Patent No. 11,032,502 B2 with the teaching of Tokioka et al. to have a transparent conductive film disposed on the first side of the semiconductor substrate; and a photoelectric conversion region disposed between the first trench and the second trench in a cross-sectional view, so as to provide low resistance electrical contacts without blocking light.
The combination of claims 1, 4 and 8 of U.S. Patent No. 11,032,502 B2 and Tokioka et al. fails to disclose a lens configured to guide light toward a light-receiving surface of the imaging device.
However, Maeda teaches a lens configured to guide light toward a light-receiving surface of the imaging device (Fig.3: microlenses 39).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of claims 1, 4 and 8 of U.S. Patent No. 11,032,502 B2 and Tokioka et al. with the teaching of Maeda to have a lens configured to guide light toward a light-receiving surface of the imaging device, so as to perform the designed functions of the imaging device.
Claims 21-23 are obvious variants and encompassed by claims 2-3 and 6 of U.S. Patent No. 11,032,502 B2, as shown in table above, in view of Tokioka et al (US 2011/0223709 A1) and Maeda (US 2012/0012965 A1), as applied in claim 17.





Instant Application
US Patent 10,491,846 B2
1. An imaging device, comprising:
a semiconductor substrate including a first side and a second side,
wherein the first side is opposite to the second side;
a first trench including a conductive layer;







a second trench including the conductive layer;











a transparent conductive film disposed on the first side of the semiconductor substrate; and
a photoelectric conversion region disposed between the first trench and the second trench in a cross-sectional view.
1. An imaging device comprising:
a semiconductor substrate having a first side and a second side, wherein the first side is opposite to the second side;

a first trench extending from the first side of the semiconductor substrate toward the second side of the semiconductor substrate in a cross-section view, wherein a depth of the first trench is less than a thickness of the semiconductor substrate in the cross-section view, and wherein the first trench extends to a point that is a first distance from the first side of the semiconductor substrate;
a second trench extending from the second side of the semiconductor substrate toward the first side of the semiconductor substrate in the cross-section view, wherein a depth of the second trench is less than the thickness of the semiconductor substrate in the cross-section view, wherein the second trench extends to a point that is a second distance from the first side of the semiconductor substrate, and wherein the second distance is less than the first distance; and
an electrode disposed in the second trench.






4.    The imaging device according to claim 1, wherein the first trench includes a metal.
8.    The imaging device according to claim 1, wherein the second trench includes a metal.
2. The imaging device according to claim 1, wherein the first trench includes a fixed charge film.
2.    The imaging device according to claim 1, wherein the first trench includes a fixed charge film.
3.    The imaging device according to claim 1, wherein the first trench includes an insulating film.
3.    The imaging device according to claim 1, wherein the first trench includes an insulating film.
4.    The imaging device according to claim 1, wherein the second trench includes a fixed charge film.
6.    The imaging device according to claim 1, wherein the second trench includes a second fixed charge film.
5.    The imaging device according to claim 1, wherein the second trench includes an insulating film.
7.    The imaging device according to claim 1, wherein the second trench includes a second insulating film.
6. The imaging device according to claim 1, wherein the first side of the semiconductor substrate is a light-incident side.
10.    The imaging device according to claim 9, wherein the first side is a light-incident side.
7. The imaging device according to claim 1, further comprising a planar electrode disposed at the second side of the semiconductor substrate.
14.    The imaging device according to claim 1, further comprising: a planar electrode disposed at the second side of the semiconductor substrate.
8. The imaging device according to claim 1, further comprising a wiring layer disposed at the second side of the semiconductor substrate.

15.    The imaging device according to claim 1, further comprising a wiring layer disposed at the second side of the semiconductor substrate.




9. The imaging device according to claim 1, wherein the first trench extends from the first side of the semiconductor substrate to the second side of the semiconductor substrate.
1. An imaging device comprising:
a semiconductor substrate having a first side and a second side, wherein the first side is opposite to the second side;
a first trench extending from the first side of the semiconductor substrate toward the second side of the semiconductor substrate in a cross-section view, 
wherein a depth of the first trench is less than a thickness of the semiconductor substrate in the cross-section view, and 
wherein the first trench extends to a point that is a first distance from the first side of the semiconductor substrate;
a second trench extending from the second side of the semiconductor substrate toward the first side of the semiconductor substrate in the cross-section view, wherein a depth of the second trench is less than the thickness of the semiconductor substrate in the cross-section view, wherein the second trench extends to a point that is a second distance from the first side of the semiconductor substrate, and wherein the second distance is less than the first distance; and
an electrode disposed in the second trench.















11. The imaging device according to claim 1, wherein the second trench extends from the second side of the semiconductor substrate to the first side of the semiconductor substrate.

1. An imaging device comprising:
a semiconductor substrate having a first side and a second side, wherein the first side is opposite to the second side;
a first trench extending from the first side of the semiconductor substrate toward the second side of the semiconductor substrate in a cross-section view, 
wherein a depth of the first trench is less than a thickness of the semiconductor substrate in the cross-section view, and 
wherein the first trench extends to a point that is a first distance from the first side of the semiconductor substrate;
a second trench extending from the second side of the semiconductor substrate toward the first side of the semiconductor substrate in the cross-section view, 
wherein a depth of the second trench is less than the thickness of the semiconductor substrate in the cross-section view, wherein the second trench extends to a point that is a second distance from the first side of the semiconductor substrate, and wherein the second distance is less than the first distance; and
an electrode disposed in the second trench.

12. The imaging device according to claim 1, wherein the conductive layer includes at least one of a metal material.

4.    The imaging device according to claim 1, wherein the first trench includes a metal.
8.    The imaging device according to claim 1, wherein the second trench includes a metal.
17. An electronic apparatus, comprising:
an imaging device including:
a semiconductor substrate including a first side and a second side,
wherein the first side is opposite to the second side;
a first trench including a conductive layer;







a second trench including the conductive layer;











a transparent conductive film disposed on the first side of the semiconductor substrate; and
a photoelectric conversion region disposed between the first trench and the second trench in a cross-sectional view; and
a lens configured to guide light toward a light-receiving surface of the imaging device.

1. An imaging device comprising:
a semiconductor substrate having a first side and a second side, wherein the first side is opposite to the second side;

a first trench extending from the first side of the semiconductor substrate toward the second side of the semiconductor substrate in a cross-section view, wherein a depth of the first trench is less than a thickness of the semiconductor substrate in the cross-section view, and wherein the first trench extends to a point that is a first distance from the first side of the semiconductor substrate;
a second trench extending from the second side of the semiconductor substrate toward the first side of the semiconductor substrate in the cross-section view, wherein a depth of the second trench is less than the thickness of the semiconductor substrate in the cross-section view, wherein the second trench extends to a point that is a second distance from the first side of the semiconductor substrate, and wherein the second distance is less than the first distance; and
an electrode disposed in the second trench.








4.    The imaging device according to claim 1, wherein the first trench includes a metal.
8.    The imaging device according to claim 1, wherein the second trench includes a metal.
21.  The electronic apparatus according to claim 17, wherein the first trench includes a fixed charge film.
2.    The imaging device according to claim 1, wherein the first trench includes a fixed charge film.
22. The electronic apparatus according to claim 17, wherein the first trench includes an insulating film.
3.    The imaging device according to claim 1, wherein the first trench includes an insulating film.
23. The electronic apparatus according to claim 17, wherein the second trench includes a fixed charge film.
6.    The imaging device according to claim 1, wherein the second trench includes a second fixed charge film.


Claims 1-9, and 11-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4 and 8 of U.S. Patent No. 10,491,846 B2 in view of Tokioka et al (US 2011/0223709 A1). 

As to claim 1, claims 1, 4 and 8 of U.S. Patent No. 10,491,846 B2 discloses claim 1 except for the limitation “a transparent conductive film disposed on the first side of the semiconductor substrate; and
a photoelectric conversion region disposed between the first trench and the second trench in a cross-sectional view”.
However, Tokioka et al. teaches a transparent conductive film disposed on the first side of the semiconductor substrate (Fig.1-2; [0045]: transparent-conductive metal-compound layer 5a disposed on the top side of the photoelectric conversion layer 4); and
a photoelectric conversion region disposed between the first trench and the second trench in a cross-sectional view (Fig.1-2: photoelectric conversion region 4 is disposed in between trenches D3).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify claims 1, 4 and 8 of U.S. Patent No. 10,491,846 B2 with the teaching of Tokioka et al. to have a transparent conductive film disposed on the first side of the semiconductor substrate; and a photoelectric conversion region disposed between the first trench and the second trench in a cross-sectional view, so as to provide low resistance electrical contacts without blocking light. 

It should be noted that the conductive layer included in the first and second trenches of claim 1 is met by the metal included in the first and second trenches of claims 4 and 8 of U.S. Patent No. 10,491,846 B2.

Claims 2-9 and 11-12 are obvious variants and encompassed by claims 1-4, 6-8, 10 and 14-15 of U.S. Patent No. 10,491,846 B2, as shown in table above, in view of Tokioka et al (US 2011/0223709 A1), as applied in claim 1.

Claims 17 and 21-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4 and 8 of U.S. Patent No. 10,491,846 B2 in view of Tokioka et al (US 2011/0223709 A1) and Maeda (US 2012/0012965 A1). 

As to claim 17, claims 1, 4 and 8 of U.S. Patent No. 10,491,846 B2 discloses claim 1 except for the limitation “a transparent conductive film disposed on the first side of the semiconductor substrate; and
a photoelectric conversion region disposed between the first trench and the second trench in a cross-sectional view; and
a lens configured to guide light toward a light-receiving surface of the imaging device”.
However, Tokioka et al. teaches a transparent conductive film disposed on the first side of the semiconductor substrate (Fig.1-2; [0045]: transparent-conductive metal-compound layer 5a disposed on the top side of the photoelectric conversion layer 4); and
a photoelectric conversion region disposed between the first trench and the second trench in a cross-sectional view (Fig.1-2: photoelectric conversion region 4 is disposed in between trenches D3).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify claims 1, 4 and 8 of U.S. Patent No. 10,491,846 B2 with the teaching of Tokioka et al. to have a transparent conductive film disposed on the first side of the semiconductor substrate; and a photoelectric conversion region disposed between the first trench and the second trench in a cross-sectional view, so as to provide low resistance electrical contacts without blocking light.
The combination of claims 1, 4 and 8 of U.S. Patent No. 10,491,846 B2 and Tokioka et al. fails to disclose a lens configured to guide light toward a light-receiving surface of the imaging device.
However, Maeda teaches a lens configured to guide light toward a light-receiving surface of the imaging device (Fig.3: microlenses 39).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of claims 1, 4 and 8 of U.S. Patent No. 10,491,846 B2 and Tokioka et al. with the teaching of Maeda to have a lens configured to guide light toward a light-receiving surface of the imaging device, so as to perform the designed functions of the imaging device.

Claims 21-23 are obvious variants and encompassed by claims 2-3 and 6 of U.S. Patent No. 10,491,846 B2, as shown in table above, in view of Tokioka et al (US 2011/0223709 A1) and Maeda (US 2012/0012965 A1), as applied in claim 17.




Instant Application
US Patent 10,237,503 B2
1. An imaging device, comprising:
a semiconductor substrate including a first side and a second side,
wherein the first side is opposite to the second side;
a first trench including a conductive layer;








a second trench including the conductive layer;









a transparent conductive film disposed on the first side of the semiconductor substrate; and
a photoelectric conversion region disposed between the first trench and the second trench in a cross-sectional view.
1.    An imaging device comprising:
a semiconductor substrate having a first side and a second side, wherein the first side is opposite to the second side;

a first trench extending from the first side of the semiconductor substrate toward the second side of the semiconductor substrate in a cross-section view, wherein a depth of the first trench is less than a thickness of the semiconductor substrate in the cross-section view, and wherein the first trench extends to a point that is a first distance from the first side of the semiconductor substrate;

a second trench extending from the second side of the semiconductor substrate toward the first side of the semiconductor substrate in the cross-section view, wherein a depth of the second trench is less than the thickness of the semiconductor substrate in the cross-section view, wherein the second trench extends to a point that is a second distance from the first side of the semiconductor substrate, and wherein the second distance is less than the first distance; and



a photoelectric conversion region in the semiconductor substrate, wherein the photoelectric conversion region is between the first trench and the second trench in the cross-section view.
4.    The imaging device according to claim 1, wherein the first trench includes a barrier metal.
7.     The imaging device according to claim 1, wherein the second trench includes a second barrier metal.
2. The imaging device according to claim 1, wherein the first trench includes a fixed charge film.
2.    The imaging device according to claim 1, wherein the first trench includes a fixed charge film.
3.    The imaging device according to claim 1, wherein the first trench includes an insulating film.
3.    The imaging device according to claim 1, wherein the first trench includes an insulating film.
4.    The imaging device according to claim 1, wherein the second trench includes a fixed charge film.
5.    The imaging device according to claim 1, wherein the second trench includes a second fixed charge film.
5.    The imaging device according to claim 1, wherein the second trench includes an insulating film.
6.    The imaging device according to claim 1, wherein the second trench includes a second insulating film.
6. The imaging device according to claim 1, wherein the first side of the semiconductor substrate is a light-incident side.
10.     The imaging device according to claim 1, wherein the first side is a light-incident side.
7. The imaging device according to claim 1, further comprising a planar electrode disposed at the second side of the semiconductor substrate.
15.     The imaging device according to claim 1, further comprising:
a planar electrode disposed at the second side of the semiconductor substrate.





9. The imaging device according to claim 1, wherein the first trench extends from the first side of the semiconductor substrate to the second side of the semiconductor substrate.
1.    An imaging device comprising:
a semiconductor substrate having a first side and a second side, wherein the first side is opposite to the second side;
a first trench extending from the first side of the semiconductor substrate toward the second side of the semiconductor substrate in a cross-section view, wherein a depth of the first trench is less than a thickness of the semiconductor substrate in the cross-section view, and wherein the first trench extends to a point that is a first distance from the first side of the semiconductor substrate;
a second trench extending from the second side of the semiconductor substrate toward the first side of the semiconductor substrate in the cross-section view, wherein a depth of the second trench is less than the thickness of the semiconductor substrate in the cross-section view, wherein the second trench extends to a point that is a second distance from the first side of the semiconductor substrate, and wherein the second distance is less than the first distance; and
a photoelectric conversion region in the semiconductor substrate, wherein the photoelectric conversion region is between the first trench and the second trench in the cross-section view.













11. The imaging device according to claim 1, wherein the second trench extends from the second side of the semiconductor substrate to the first side of the semiconductor substrate.

1.    An imaging device comprising:
a semiconductor substrate having a first side and a second side, wherein the first side is opposite to the second side;
a first trench extending from the first side of the semiconductor substrate toward the second side of the semiconductor substrate in a cross-section view, wherein a depth of the first trench is less than a thickness of the semiconductor substrate in the cross-section view, and wherein the first trench extends to a point that is a first distance from the first side of the semiconductor substrate;
a second trench extending from the second side of the semiconductor substrate toward the first side of the semiconductor substrate in the cross-section view, wherein a depth of the second trench is less than the thickness of the semiconductor substrate in the cross-section view, wherein the second trench extends to a point that is a second distance from the first side of the semiconductor substrate, and wherein the second distance is less than the first distance; and
a photoelectric conversion region in the semiconductor substrate, wherein the photoelectric conversion region is between the first trench and the second trench in the cross-section view.
12. The imaging device according to claim 1, wherein the conductive layer includes at least one of a metal material.

4.    The imaging device according to claim 1, wherein the first trench includes a barrier metal.
7.     The imaging device according to claim 1, wherein the second trench includes a second barrier metal.
17. An electronic apparatus, comprising:
an imaging device including:
a semiconductor substrate including a first side and a second side,
wherein the first side is opposite to the second side;
a first trench including a conductive layer;







a second trench including the conductive layer;









a transparent conductive film disposed on the first side of the semiconductor substrate; and
a photoelectric conversion region disposed between the first trench and the second trench in a cross-sectional view; and


a lens configured to guide light toward a light-receiving surface of the imaging device.

1.    An imaging device comprising:
a semiconductor substrate having a first side and a second side, wherein the first side is opposite to the second side;


a first trench extending from the first side of the semiconductor substrate toward the second side of the semiconductor substrate in a cross-section view, wherein a depth of the first trench is less than a thickness of the semiconductor substrate in the cross-section view, and wherein the first trench extends to a point that is a first distance from the first side of the semiconductor substrate;
a second trench extending from the second side of the semiconductor substrate toward the first side of the semiconductor substrate in the cross-section view, wherein a depth of the second trench is less than the thickness of the semiconductor substrate in the cross-section view, wherein the second trench extends to a point that is a second distance from the first side of the semiconductor substrate, and wherein the second distance is less than the first distance; and





a photoelectric conversion region in the semiconductor substrate, wherein the photoelectric conversion region is between the first trench and the second trench in the cross-section view.


4.    The imaging device according to claim 1, wherein the first trench includes a barrier metal.
7.     The imaging device according to claim 1, wherein the second trench includes a second barrier metal.
21.  The electronic apparatus according to claim 17, wherein the first trench includes a fixed charge film.
2.    The imaging device according to claim 1, wherein the first trench includes a fixed charge film.
22. The electronic apparatus according to claim 17, wherein the first trench includes an insulating film.
3.    The imaging device according to claim 1, wherein the first trench includes an insulating film.
23. The electronic apparatus according to claim 17, wherein the second trench includes a fixed charge film.
5.    The imaging device according to claim 1, wherein the second trench includes a second fixed charge film.


Claims 1-7, 9 and 11-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4 and 7 of U.S. Patent No. 10,237,503 B2 in view of Tokioka et al (US 2011/0223709 A1). 

As to claim 1, claims 1, 4 and 7 of U.S. Patent No. 10,237,503 B2 discloses claim 1 except for the limitation “a transparent conductive film disposed on the first side of the semiconductor substrate”.
However, Tokioka et al. teaches a transparent conductive film disposed on the first side of the semiconductor substrate (Fig.1-2; [0045]: transparent-conductive metal-compound layer 5a disposed on the top side of the photoelectric conversion layer 4).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify claims 1, 4 and 7 of U.S. Patent No. 10,237,503 B2 with the teaching of Tokioka et al. to have a transparent conductive film disposed on the first side of the semiconductor substrate, so as to provide low resistance electrical contacts without blocking light. 

It should be noted that the conductive layer included in the first and second trenches of claim 1 is met by the metal included in the first and second trenches of claims 4 and 7 of U.S. Patent No. 10,237,503 B2.

Claims 2-7, 9 and 11-12 are obvious variants and encompassed by claims 1-7, 10 and 15 of U.S. Patent No. 10,237,503 B2, as shown in table above, in view of Tokioka et al (US 2011/0223709 A1), as applied in claim 1.

Claims 17 and 21-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4 and 7 of U.S. Patent No. 10,237,503 B2 in view of Tokioka et al (US 2011/0223709 A1) and Maeda (US 2012/0012965 A1). 

As to claim 17, claims 1, 4 and 7 of U.S. Patent No. 10,237,503 B2 discloses claim 1 except for the limitation “a transparent conductive film disposed on the first side of the semiconductor substrate; and
a lens configured to guide light toward a light-receiving surface of the imaging device”.
However, Tokioka et al. teaches a transparent conductive film disposed on the first side of the semiconductor substrate (Fig.1-2; [0045]: transparent-conductive metal-compound layer 5a disposed on the top side of the photoelectric conversion layer 4).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify claims 1, 4 and 7 of U.S. Patent No. 10,237,503 B2 with the teaching of Tokioka et al. to have a transparent conductive film disposed on the first side of the semiconductor substrate, so as to provide low resistance electrical contacts without blocking light.
The combination of claims 1, 4 and 7 of U.S. Patent No. 10,237,503 B2 and Tokioka et al. fails to disclose a lens configured to guide light toward a light-receiving surface of the imaging device.
However, Maeda teaches a lens configured to guide light toward a light-receiving surface of the imaging device (Fig.3: microlenses 39).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of claims 1, 4 and 7 of U.S. Patent No. 10,237,503 B2 and Tokioka et al. with the teaching of Maeda to have a lens configured to guide light toward a light-receiving surface of the imaging device, so as to perform the designed functions of the imaging device.

Claims 21-23 are obvious variants and encompassed by claims 2-3 and 5 of U.S. Patent No. 10,237,503 B2, as shown in table above, in view of Tokioka et al (US 2011/0223709 A1) and Maeda (US 2012/0012965 A1), as applied in claim 17.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-6, 8-12, 15-17 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maeda (US 2012/0012965 A1) in view of Tokioka et al (US 2011/0223709 A1).

As to claim 1, Maeda discloses an imaging device (Fig.5), comprising:
a semiconductor substrate (Fig.5: semiconductor layer 36) including a first side (Fig.5: the microlens side corresponds to the first side) and a second side, wherein the first side is opposite to the second side (Fig.5: the surface on the opposite side of the microlens corresponds to the second side);
a first trench (Fig.5: the trench section on the left side of the middle PD corresponds to the first trench, wherein the trench is filled with impurity isolation layer 34 and light-shielding film 35) including a conductive layer (Figs.4 and 5; [0042-0043]: the light-shielding film 35 is formed from a metal or polysilicon having conductivity. The light-shielding film 35 corresponds to the claimed conductive layer);
a second trench (Fig.5: the trench section on the right side of the middle PD corresponds to the second trench) including the conductive layer (Figs.4 and 5: the light-shielding film 35 corresponds to the claimed conductive layer); and
a photoelectric conversion region disposed between the first trench and the second trench in a cross-sectional view (As shown in Fig.5, photodiode PD is disposed in between the trenches).
Maeda fails to disclose a transparent conductive film disposed on the first side of the semiconductor substrate.
However, Tokioka et al. teaches a transparent conductive film disposed on the first side of the semiconductor substrate (Fig.1-2; [0045]: transparent-conductive metal-compound layer 5a disposed on the top side of the photoelectric conversion layer 4).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Maeda with the teaching of Tokioka et al. to have a transparent conductive film disposed on the first side of the semiconductor substrate, so as to provide low resistance electrical contacts without blocking light.

As to claims 3 and 5, Maeda in view of Tokioka et al. discloses the imaging device according to claim 1, wherein the first trench and second trench include an insulating film (Maeda: Fig.5; [0042]: impurity isolation layer 34).

As to claim 6, Maeda in view of Tokioka et al. discloses the imaging device according to claim 1, wherein the first side of the semiconductor substrate is a light-incident side (Maeda: Fig.5: the microlens side corresponds to the first side; it is the light-incident side).

As to claim 8, Maeda in view of Tokioka et al. discloses the imaging device according to claim 1, further comprising a wiring layer disposed at the second side of the semiconductor substrate (Maeda: Fig.5: interconnection layer 33).

As to claim 9, Maeda in view of Tokioka et al. discloses the imaging device according to claim 1, wherein the first trench extends from the first side of the semiconductor substrate to the second side of the semiconductor substrate (Maeda: Fig.5: Since the trench extends from one side all the way to the other side, it can be considered as extending from the first side towards the second side, or extending from the second side towards the first side).

As to claim 10, Maeda in view of Tokioka et al. discloses the imaging device according to claim 1, wherein the second trench extends from the first side of the semiconductor substrate to the second side of the semiconductor substrate (Maeda: Fig.5: Since the trench extends from one side all the way to the other side, it can be considered as extending from the first side towards the second side, or extending from the second side towards the first side).

As to claim 11, Maeda in view of Tokioka et al. discloses the imaging device according to claim 1, wherein the second trench extends from the second side of the semiconductor substrate to the first side of the semiconductor substrate (Maeda: Fig.5: Since the trench extends from one side all the way to the other side, it can be considered as extending from the first side towards the second side, or extending from the second side towards the first side).

As to claim 12, Maeda in view of Tokioka et al. discloses the imaging device according to claim 1, wherein the conductive layer includes at least one of a metal material (Maeda: [0043]: the light-shielding film 35 can be formed from a metal).

As to claim 15, Maeda in view of Tokioka et al. discloses the imaging device according to claim 1, wherein the transparent conductive film includes at least one of a metal material (Tokioka et al.: [0045]: “tin oxide (SnO2), zinc oxide (ZnO), and ITO, or a combination of these metals for the transparent-conductive metal-compound layer 5a can be used”).

As to claim 16, Maeda in view of Tokioka et al. discloses the imaging device according to claim 1, wherein the transparent conductive film contacts the conductive layer (As in the discussion of claim 1 above, in the combination of Maeda and Tokioka et al., the transparent conductive film taught in Tokioka et al. would be disposed on the semiconductor layer; as a result, the transparent conductive film would come in contact with the conductive layer in the trench).

As to claim 17, Maeda discloses an electronic apparatus (Fig.5), comprising:
an imaging device (Fig.5) including:
a semiconductor substrate (Fig.5: semiconductor layer 36) including a first side (Fig.5: the microlens side corresponds to the first side) and a second side, wherein the first side is opposite to the second side (Fig.5: the surface on the opposite side of the microlens corresponds to the second side);
a first trench (Fig.5: the trench section on the left side of the middle PD corresponds to the first trench, wherein the trench is filled with impurity isolation layer 34 and light-shielding film 35) including a conductive layer (Figs.4 and 5; [0042-0043]: the light-shielding film 35 is formed from a metal or polysilicon having conductivity. The light-shielding film 35 corresponds to the claimed conductive layer);
a second trench (Fig.5: the trench section on the right side of the middle PD corresponds to the second trench) including the conductive layer (Figs.4 and 5: the light-shielding film 35 corresponds to the claimed conductive layer);
a photoelectric conversion region disposed between the first trench and the second trench in a cross-sectional view (As shown in Fig.5, photodiode PD is disposed in between the trenches); and
a lens configured to guide light toward a light-receiving surface of the imaging device (Fig.3: microlenses 39).
Maeda fails to disclose a transparent conductive film disposed on the first side of the semiconductor substrate.
However, Tokioka et al. teaches a transparent conductive film disposed on the first side of the semiconductor substrate (Fig.1-2; [0045]: transparent-conductive metal-compound layer 5a disposed on the top side of the photoelectric conversion layer 4).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Maeda with the teaching of Tokioka et al. to have a transparent conductive film disposed on the first side of the semiconductor substrate, so as to provide low resistance electrical contacts without blocking light.

As to claim 22, Maeda in view of Tokioka et al. discloses the electronic apparatus according to claim 17, wherein the first trench includes an insulating film (Maeda: Fig.5; [0042]: impurity isolation layer 34).

Claims 2, 4, 21 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maeda (US 2012/0012965 A1) in view of Tokioka et al (US 2011/0223709 A1) as applied to claims 1 and 17 above, and further in view of Shinohara (US 2012/0033119 A1).

As to claims 2 and 4, Maeda in view of Tokioka et al. discloses the imaging device according to claim 1.  Maeda in view of Tokioka et al. fails to disclose each of the first trench and the second trench includes a fixed charge film.
However, Shinohara teaches a fixed charge film (Fig.10: insulating film 69; [0097]: the insulating film 69 may be a negative fixed charge film.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Maeda and Tokioka et al. with the teaching of Shinohara to have a fixed charge film included in the first trench and the second trench, so as to suppress the generation of white spots and dark current ([0103]).

As to claims 21 and 23, Maeda in view of Tokioka et al. discloses the electronic apparatus according to claim 17.  Maeda in view of Tokioka et al. fails to disclose each of the first trench and the second trench includes a fixed charge film.
However, Shinohara teaches a fixed charge film (Fig.10: insulating film 69; [0097]: the insulating film 69 may be a negative fixed charge film.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Maeda and Tokioka et al. with the teaching of Shinohara to have a fixed charge film included in the first trench and the second trench, so as to suppress the generation of white spots and dark current ([0103]).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maeda (US 2012/0012965 A1) in view of Tokioka et al (US 2011/0223709 A1) as applied to claim 1 above, and further in view of Konishi (US 2014/0166860 A1).

As to claim 7, Maeda in view of Tokioka et al. discloses the imaging device according to claim 1. 
Maeda in view of Tokioka et al. fails to disclose a planar electrode disposed at the second side of the semiconductor substrate.
However, Konishi teaches a planar electrode disposed at the second side of the semiconductor substrate (Fig.3: transfer gate electrode 107).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Maeda and Tokioka et al. with the teaching of Konishi to add a planar electrode disposed at the second side of the semiconductor substrate, so as to suppress the noise electric charges ([0121] and [0125]).

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maeda (US 2012/0012965 A1) in view of Tokioka et al (US 2011/0223709 A1) as applied to claim 1 above, and further in view of Inoue (US 2006/0278896 A1).

As to claim 14, Maeda in view of Tokioka et al. discloses the imaging device according to claim 1.
Maeda in view of Tokioka et al. fails to disclose a barrier metal disposed between the transparent conductive film and the first side of the semiconductor substrate.
Inoue teaches a barrier metal (Fig.7; [0067]: barrier metal 527b).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Maeda and Tokioka et al. with the teaching of Inoue to add a barrier metal between the transparent conductive film and the first side of the semiconductor substrate, so as to prevent the metal used for the transparent conductive film from diffusing into the semiconductor substrate ([0069]).

Claims 1 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohkubo et al. (US 2013/0070131 A1) in view of Tokioka et al (US 2011/0223709 A1).

As to claim 1, Ohkubo discloses an imaging device (Fig.19), comprising:
a semiconductor substrate (Fig.19: semiconductor substrate 63) including a first side (Fig.19: the lens side corresponds to the first side) and a second side, wherein the first side is opposite to the second side (Fig.19: the surface on the opposite side of the microlens corresponds to the second side);
a first trench (Fig.12: the trench section 84. Fig.19: the trench section on the left side of the PD 51 and embedded with the embedded section 76b of the light shielding section 76, corresponds to the claimed first trench) including a conductive layer (Fig.19; [0074]: “the light shielding section 76 is made of a material such as tungsten (W), aluminum (Al), and copper (Cu)”. The embedded section 76b of the light shielding section corresponds to the claimed conductive layer);
a second trench (Fig.19: the trench section on the right side of the charge retaining section 54 and embedded with the light shielding section 92, corresponds to the second trench) including the conductive layer (Fig.19: the light shielding section 92 corresponds to the claimed conductive layer); and
a photoelectric conversion region disposed between the first trench and the second trench in a cross-sectional view (As shown in Fig.19, PD 51 is disposed in between the trenches).
Ohkubo et al. fails to disclose a transparent conductive film disposed on the first side of the semiconductor substrate.
However, Tokioka et al. teaches a transparent conductive film disposed on the first side of the semiconductor substrate (Fig.1-2; [0045]: transparent-conductive metal-compound layer 5a disposed on the top side of the photoelectric conversion layer 4).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Ohkubo et al. with the teaching of Tokioka et al. to have a transparent conductive film disposed on the first side of the semiconductor substrate, so as to provide low resistance electrical contacts without blocking light.

As to claim 13, Ohkubo et al. in view of Tokioka et al. discloses the imaging device according to claim 1, wherein a depth of the first trench is different than a depth of the second trench (Ohkubo et al.: As shown in Fig.19, the depth of the trench section on the left side of the PD 51 extending from the top surface of the semiconductor substrate 63 to the bottom is different than the depth of the trench section on the right side of the charge retaining section 54 extending from the bottom surface of the semiconductor substrate 63 to the top).

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENZHEN WU whose telephone number is (571)272-2519. The examiner can normally be reached 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SINH TRAN can be reached on (571)272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHENZHEN WU/               Examiner, Art Unit 2696

/SINH TRAN/               Supervisory Patent Examiner, Art Unit 2696